 




Exhibit 10.35




January 5, 2017




Reference is hereby made to that certain Financing Agreement dated as of October
30, 2014 (as amended, restated, supplemented or otherwise modified and in effect
immediately prior to the consummation of the Payoff (as defined below), the
"Financing Agreement"), by and among Social Reality, Inc., a Delaware
corporation (the "Company"), Steel Media, a California corporation ("Steel");
together with the Company, each a Borrower and collectively, the ("Borrowers"),
the Company, as the Borrower Representative, the Guarantors party thereto
(together with the Borrowers, the "Credit Parties"), the Lenders party thereto
and Victory Park Management, LLC, as administrative agent and collateral agent
(the "Agent") for the Lenders and the Holders party thereto. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
ascribed thereto in the Financing Agreement and/or the Warrants, as applicable.




Reference is further made to that certain Securities Purchase Agreement, dated
as of the date hereof (as i n effect on the date of this letter agreement (this
"letter agreement"), the "SPA"; the SPA, together with each of the documents and
instruments entered into in connection therewith, referred to herein as the "SPA
Documents," in each case as amended from time to time, but in no event amended
or otherwise modified in a manner that increases the amounts payable by the
Company in cash thereunder), pursuant to which the Company is selling to the
buyers named therein, and such buyers are purchasing from the Company, on the
date hereof up to $4,000,000 of its securities, consisting of shares of Common
Stock, Series A Warrants and Series B Warrants (in each case, as defined in the
SPA), all upon the terms and conditions set forth therein, in each case as
amended from time to time, but in no event amended or otherwise modified in a
manner that increases the amounts payable by the Company in cash thereunder (the
("Financing Transaction").  The Company has provided to the Agent copies of the
SPA, the Series A Warrants and the Series B Warrants.




In connection with the execution and delivery of the SPA by the Company and the
other parties thereto, and the concurrent closing of the transactions
contemplated thereby, the Company is delivering to the Agent, pursuant to and in
accordance with the terms of that certain Note Payoff Letter, dated as of the
date hereof (the "Payoff Letter"), an amount equal to $_______ in full
satisfaction of all of the Credit Parties' respective Obligations with respect
to the Notes (the "Payoff').




NOW, THEREFORE, i n consideration of the agreements, provisions and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned agrees as
follows:




1.

Financing Transaction. Pursuant to Section 8.2 l of the Financing Agreement, the
Company is required to deliver the Future Offering Notice to a Holder and such
Holder is entitled to exercise such Holder's Purchase Option . Subject to and
effective upon the satisfaction of the conditions precedent set forth in Section
4 hereof, including for the avoidance of doubt the consummation of the Payoff,
with respect to the offer and sale by the Company of up to $4,000,000 of its
securities pursuant to the Financing Transaction, (i) the parties hereto
acknowledge and agree that this letter shall serve as the Future Offering Notice
with respect to the Financing Transaction; (ii) the Holder declines its Holder
Purchase Option, pursuant to Section 8.2 1 of the Financing Agreement, with
respect to the Company securities sold pursuant to the SPA in the Financing
Transaction, and (i ii) the Agent consents to the offer and sale of the
Company's securities in the Financing Transaction pursuant to the SPA, in
accordance with Section 8.20 of the Financing Agreement.




2.

Put Right. Subject to and effective upon the satisfaction of the conditions
precedent set forth in Section 4 hereof, including for the avoidance of doubt
the consummation of the Payoff, (i) the Holder agrees not to exercise the Put
Right pursuant to Section 10 of the Warrant prior to the date that is one
hundred thirty-five ( 135) days after the closing of the Financing Transaction
on the date of this letter agreement (the "Put Standstill Period"), and (ii)
following any exercise of the Put Right after the expiration of the Put
Standstill Period, the date of the Put Right Closing (as such term is defined in
the Warrant) shall be as mutually determined by the Company and the Holder, but
in any event shall occur no later than 45 days following the delivery of the Put
Right Notice .




3.

Amendment to Warrants. The Company hereby agrees with the Agent and the Holder
that, subject to and effective upon the satisfaction of the conditions precedent
set forth in Section 4 hereof, including for the





--------------------------------------------------------------------------------

 




avoidance of doubt the consummation of the Payoff, as of the date first written
above each of the Warrants is hereby amended as follows:




a.

Section 10 of each of the Warrants is hereby amended by adding the following as
new clause (d) thereto:




"(d)

If the Company shall fail to deliver all or any portion of the purchase price at
a Put Right Closing with respect to any Put Right Securities, in addition to any
remedy the Holder may have under this Warrant, the Financing Agreement or
otherwise, such purchase price with respect to such Put Right Securities shall
bear interest at a rate equal to the lesser of (i) fourteen percent (14%) per
annum, and (ii) the maximum rate of interest allowed under applicable law, in
any such case until paid in full. Notwithstanding anything set forth herein to
the contrary, until the purchase price with respect to any Put Right Securities
is paid in full, this Warrant may be exercised, in whole or in part, by the
Holder in accordance with the terms hereof."




b.

As amended hereby, each of the Warrants shall remain in full force and effect.
Each of the Credit Parties hereby covenants, acknowledges and agrees that (i)
each Holder of a Warrant shall have the right to request, at any time following
the date of this letter agreement, for any reason or no reason , including
without limitation, in connection with any proposed sale, assignment or other
transfer of a Warrant, that the Company issue a new instrument representing such
Warrant, as amended hereby, and (i i) the Company shall promptly, and in no
event later than three Business Days following any such Holder 's request,
execute and deliver such new instrument representing such Warrant, as amended
hereby , to such Holder, at the address specified by such Holder. Upon the
receipt by such Holder of the new instrument representing such Holder's Warrant,
as amended hereby, such Holder's existing Warrant will be void and of no further
force and effect, and such Holder shall return its existing Warrant to the
Company for cancellation.






4.

Conditions.   This letter agreement shall become effective upon the satisfaction
in full of each of the following conditions:




a.

the consummation  of the Payoff pursuant to, and i n accordance with, the Payoff
Letter; and






b.

the execution and delivery of this letter agreement and the Payoff Letter by
Borrowers, the other Credit Parties, the Lenders and the Agent, as applicable.




5.

Covenants of the Credit Parties.




a.

Each of the covenants, representations and agreements set forth in Sections 2.8,
2.11, 8.29, 8.30, 8.31, 8.32, 8.33, 8.34, 8.35, 8.37, 13.8, 13.10 and 13.12 of
the Financing Agreement, each solely as they relate to the Warrants, the Warrant
Shares and the Warrant Documents (each, a "Subject Agreement" and, collectively,
the ("Subject Agreements"), is incorporated by reference herein, and each of the
Credit Parties hereby remakes and reaffirms each of the Subject Agreements with
the same force and effect as if each was separately stated herein and made as of
the date hereof .




b.

Each of the Credit Parties hereby covenants, acknowledges and agrees that,
during the period beginning with the date of this letter agreement and ending on
the first date on which no Warrants are outstanding, no Credit Party shall (and
each Credit Party shall cause each of its Subsidiaries not to, directly or
indirectly, other than the incurrence of indebtedness in the ordinary course of
business under the factoring arrangement with FAST PAY PARTNERS LLC as in effect
on the date hereof (or similar asset based arrangement replacing the factoring
arrangement with FAST PAY PARTNERS LLC), create, incur or guarantee, assume, or
suffer to exist any Indebtedness or engage in any sale and leaseback, synthetic
lease or similar transaction , or offer, sell, grant any option to  purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its debt securities,











--------------------------------------------------------------------------------

 




in any such case without the prior written consent of the Agent.   For the
avoidance of doubt, the Financing Transaction shall not constitute the
incurrence of Indebtedness in violation of this section.




6.

[Intentionally  Omitted]




7.

Representations and Warranties of the Credit Parties.  To induce each Lender and
the Agent to execute and deliver this letter agreement, each Credit Party
represents, warrants and covenants that:




a.

the execution, delivery and performance by each Credit Party of this letter
agreement, the Payoff Letter, the Warrants (as amended hereby), the SPA
Documents and all documents and instruments delivered in connection herewith and
therewith have been duly authorized by all necessary action required on its part
and no further consent or authorization is required by any Credit Party or their
respective boards of directors (or similar governing bodies) or shareholders or
other equity holders , and this letter agreement, the Payoff Letter, the
Warrants (as amended hereby), the SPA Documents and all documents and
instruments delivered in connection herewith are legal, valid and binding
obligation s of such Credit Party enforceable against such Credit Party in
accordance with its terms except as such enforceability may be limited by
general  principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies.




b.

neither the execution, delivery and performance of this letter agreement, the
Payoff Letter, the Warrants (as amended hereby) or the SPA Documents nor the
consummation of the transactions contemplated hereby or thereby does or shall
(i) result in a violation of any Credit Party 's certificate of incorporation,
certificate of formation, bylaws, limited liability company agreement or other
governing documents, or the terms of any Capital Stock or other Equity Interests
of any Credit Party; (ii) conflict with , or constitute a breach or default (or
an event which, with notice or lapse of time or both, would become a breach or
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Credit Party is a party; (iii) result in any "price reset" or other material
change in or other modification to the terms of any Indebtedness, Equity
Interests or other securities of any Credit Party; or (iv) result in a violation
of any law, rule, regulation, order, judgment or decree. No Credit Party is
required to obtain any consent, authorization or order of or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency, including without limitation the Principal Market, in
order for it to execute, deliver or perform any of its obligations under this
letter agreement, the Payoff Letter, the Warrants (as amended hereby) or, except
as expressly contemplated thereby, the SPA Documents.




8.

Reference to and Effect Upon the Transaction Documents.




a.

Except as specifically amended hereby or as otherwise expressly set forth in the
Payoff Letter, all terms, conditions, covenants, representations and warranties
contained in the Warrant Documents (as amended hereby), and all rights of the
Lenders, the Holders and the Agent and all of the obligations under the Warrant
Documents (as amended hereby), shall remain in full force and effect. Each
Credit Party hereby confirms that each of the Warrant Documents (as amended
hereby) is in full force and effect, and that no Credit Party has any right of
setoff, recoupment or other offset or any defense, claim or counterclaim with
respect to any Warrant Document (as amended hereby) or the Credit Parties'
obligations thereunder.




b.

Except as expressly set forth herein or in the Payoff Letter, the execution,
delivery and effectiveness of this letter agreement and any consents or waivers
set forth herein shall not directly or indirectly: (i) constitute a consent or
waiver of any future violations of any Warrant Document; (ii) amend, modify or
operate as a waiver of any provision of any Warrant Document or any right, power
or remedy of any Lender, any Holder or the Agent, or (iii) constitute a course
of dealing or other basis for altering any obligations under the Warrant
Documents.




c.

From and after the date hereof, (i) all references to the term "Warrants" as
used in any Transaction Document, shall mean the Warrants (as amended hereby),
(ii) all reference s to the term











--------------------------------------------------------------------------------

 




"Securities" as used in any Transaction Document, shall include, without
limitation, the Warrants (as amended hereby), (iii) all references to the term
"Warrant Documents" as used in any Transaction Document, shall include, without
limitation, this letter agreement, the Payoff Letter and the Warrants (as
amended hereby), (iv) all references to the term "Transaction Documents" as used
in any Transaction Document shall include, without limitation, this letter
agreement, the Payoff Letter, the Warrants (as amended hereby), and any other
agreements, instruments and other documents executed or delivered in connection
herewith.




9.

Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this letter agreement shall be
governed by the internal laws of the State of Illinois, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Illinois or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Illinois. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Chicago, Illinois, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this letter agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.




10.

Successors and Assigns. This letter agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.  The successors and assigns of such entities shall include
their respective receivers, trustees or debtors-in-possession.




11.

Severability. The invalidity, illegality, or unenforceability of any provision
in or obligation under this letter agreement in any jurisdiction shall not
affect or impair the validity, legality, or enforceability of the remaining
provisions or obligations under this letter agreement or of such provision or
obligation in any other jurisdiction. If feasible, any such offending provision
shall be deemed modified to be with in the limits of enforceability or validity;
provided that if the offending provision cannot be so modified, it shall be
stricken and all other provisions of this letter agreement in all other respects
shall remain valid and enforceable.




This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  This letter agreement may be delivered by facsimile, email
or similar electronic transmission, each of which shall be deemed the equivalent
of an originally signed document and shall be fully admissible in any
enforcement proceedings regarding this letter agreement.




[Signature Pages Follow]














--------------------------------------------------------------------------------

 













IN WITNESS WHEREOF, each party has caused its signature page to this letter
agreement to be duly executed as of the date first written above.







 

CREDIT PARTIES:

 

 

 

SOCIAL REALITY, INC.

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its:

Duly Authorized Signatory

 

 

 

 

 

 

 

STEEL MEDIA

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its:

Duly Authorized Signatory

 

 

 

 

 

 

 

FIVE DELTA, INC.,

 

 

 

 

By:

/s/ Christopher Miglino

 

Name:

Christopher Miglino

 

Its:

Duly Authorized Signatory














--------------------------------------------------------------------------------

 










 

AGENT:

 

 

 

 

VICTORY PARK MANAGEMENT, LLC, as Agent

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Its:

Manager

 

 

 

 

LENDERS:

 

 

 

 

VPC SBIC I, LP

 

 

 

 

By: Victory Park Capital Advisors, LLC

 

Its: Investment Manager

 

 

 

 

By:

/s/ Scott Zemnick

 

Name:

Scott Zemnick

 

Title:

General Counsel























































[Signature Page to Letter Agreement]









